Exhibit 10.2

 

[g137281kci001.jpg]

EXECUTOION VERSION

 

Amendment no. I to Share Pledge Agreement

Project Atmosphere

 

[ILLEGIBLE]

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

Side 2

This amendment (the “Amendment”) to the Share Pledge Agreement signed 2
April 2012 (the “Agreement”) is made on 28 June 2012

 

 

 

between:

 

 

 

MOCON Denmark Holding ApS

 

CVR -no. 34 46 73 07

 

c/o Hannes Snellman Advokatpartnerselskab

 

Amaliegade 15

 

1256 Copenhagen

 

Denmark

 

(the “Pledgor”)

 

 

 

and

 

 

 

PBI Holding A/S

 

CVR-no.28 15 85 56

 

Kærup Allé 3

 

DK 4100 Ringsted

 

Denmark

 

(the “Pledgee” and together with the Pledgor referred to as the “Parties” and
each of them as a “Party”).

 

 

 

WHEREAS the Parties have agreed that Pledgee on 29 June 2012 will receive an
early repayment of DKK 6,500,000 under the Vendor Loan Agreement and on 31
July 2012 an additional early repayment under the Vendor Loan Agreement of DKK
6,500,000;

 

 

 

WHEREAS the Parties have agreed that the early repayment shall entail release of
Pledge in respect of nominally DKK 7,000,000 shares in the Company on the terms
set out in this Amendment;

 

 

 

WHEREAS the Pledgee and MOCON, Inc. have today executed an amendment to the
Vendor Loan Agreement signed 2 April 2012; and

 

 

 

NOW, THEREFORE, the Pledgor and the Pledgee have agreed to amendment the
Agreement as follows:

 

 

 

NOW IT IS AGREED AS FOLLOWS

 

 

 

1

Definitions

 

 

 

 

1.1

Capitalised terms and definitions used in this Amendment shall have the same
meaning set out in the Agreement, unless otherwise set out herein.

 

 

 

 

1.2

Any reference in the Agreement or in this Amendment to the “Agreement” shall be
construed as a reference to the Agreement as amended by this Amendment. Any
reference in the Agreement or in this Amendment to a specific clause of the
Agreement shall be construed as a reference to said clause in the Agreement as
amended by this Amendment.

 

--------------------------------------------------------------------------------


 

Side 3

2

Release from pledge

 

 

 

 

2.1

Upon receipt by the Pledgee of the payment of DKK 6,500,000 under the Vendor
Loan Agreement on or prior to 29 June 2012 in immediately available funds on its
bank account with Danske Bank, account no. 4955-6170002367, the Pledgee shall
automatically, and without the need for further action, release from the Pledge
shares in the Company with nos. 130,001 — 200,000 owned by the Pledgor amounting
to a nominal value of DKK 7,000,000 equal to 35% of the total share capital of
the Company (as further defined below, the “Released Shares”). For the avoidance
of doubt, such release of the Released Shares shall in no event be considered or
interpreted as a release of the Pledge in full and shares in the Company with
nos. 1 — 130,000 amounting to a nominal value of DKK 13,000,000 equal to 65% of
the total share capital of the Company shall remain pledged to the Pledgor on
the terms set out in the Agreement.

 

 

 

 

2.2

As soon as practicably possible following receipt of the payment set out in
Clause 2.1 of this Amendment, Pledgee shall notify the Company of the release of
the Released Shares in the form of Schedule 1 (Release from Pledge) to this
Amendment although any failure to deliver such notification will not affect the
effectiveness of the release of the Released Shares as contemplated herein.

 

 

 

 

3

Amendments to the Agreement

 

 

 

 

3.1

The Parties have agreed to make the following amendments to the Agreement:

 

 

 

 

3.1.1

The existing recital B of the Agreement is hereby amended and restated in its
entirety as follows:

 

 

 

 

 

“B.                According to clause 4 of the Vendor Loan Agreement (as
amended) the Pledgor agreed to provide security in 65% of the shares (equal to
nominally DKK 13,000,000 shares) in the Company held by the Pledgor as security
for the Vendor Loan on the terms and conditions set out in the Vendor Loan
Agreement.”

 

 

 

 

3.1.2

The existing definition of “Pledged Shares” in Clause 1.2 of the Agreement is
hereby amended and restated in its entirety as follows:

 

 

 

 

 

““Pledged Shares” means:

 

 

 

 

 

(a)              Share nos. 1 — 130,000 of the Company owned by the Pledgor
amounting to a nominal value of DKK 13,000,000 equal to 65% of the total share
capital of the Company, including all dividends, pre-emption right and voting
rights in respect of or attaching to the shares; and

 

 

 

 

 

(b)              65% of any further shares, warrants, and other securities
providing a right to subscribe or acquire shares in the Company at any time
issued or to be issued to the Pledgor.”

 

 

 

 

3.1.3

Clause 1.2 of the Agreement is hereby amended by adding the following new
definition:

 

--------------------------------------------------------------------------------


 

Side 4

 

““Released Shares” means share nos. 130,001 — 200,000 of the Company owned by
the Pledgor amounting to a nominal value of DKK 7,000,000 equal to 35% of the
total share capital of the Company”

 

 

 

 

3.1.4

The existing Clause 4.1 of the Agreement is hereby amended and restated in its
entirety us follows:

 

 

 

 

 

“At all times during the existence of this Agreement, the Pledgor undertakes
with the Pledgee that unless the Pledgee has given its prior written consent to
the contrary it will;

 

 

 

 

 

(a)     not grant or permit to exist, and immediately procure the removal of any
further pledge or other encumbrance on the Pledged Shares, the Released Shares
or any other warrants and other securities providing a right to subscribe or
acquire shares in the Company in favour of any other person than the Pledgee;

 

 

 

 

 

(b)     not sell, assign, transfer, pledge, charge, encumber or otherwise
dispose of any of the Pledged Shares, the Released Shares or any other warrants
and other securities providing a right to subscribe or acquire shares in the
Company;

 

 

 

 

 

(c)     not to enter into any agreement regarding the Pledged Shares, the
Released Shares or any other warrants and other securities providing a right to
subscribe or acquire shares in the Company;

 

 

 

 

 

(d)     not to enter into any agreement which entails a change of control
(direct or indirect) in either the Pledgor or the Company (for the purposes
hereof “control” shall be construed in accordance with the term “bestemmende
indflydelse” in Section 7 of the Danish Companies Act);

 

 

 

 

 

(e)     promptly upon the accrual, offer or issue of any new shares, warrants
and other securities providing a right to subscribe or acquire shares in the
Company in which the Pledgor has an interest have a pledge to Pledgee of 65%
thereof duly registered in the share register of the Company or any other
register required pursuant to the Danish Companies’ Act (in Danish:
Selskabsloven);

 

 

 

 

 

(f)     in the event of any increase of the share capital of the Company, not
allow any party other than itself to subscribe for any shares;

 

 

 

 

 

(g)     warrant and defend the rights and interests of the Pledgee conferred by
this Agreement, including the rights and interests of the Pledgee conferred by
this Agreement over the Pledged Shares against the claims and demands of all
persons whomsoever, subject always, however, to the necessary authorisations
from the Pledgee;

 

 

 

 

 

(h)     not agree to any amendment of the articles of association of the Company
which in each case could reasonably be expected to be prejudicial to the
interest of the Pledgee; and

 

--------------------------------------------------------------------------------


 

Side 5

 

(i)            ensure that the Pledge continues to be registered at all times in
the share register of the Company.

 

 

 

 

3.2

Other than specifically set forth in this Amendment, nothing in this Amendment
shall affect any of the rights or obligations of the Parties under the
Agreement. In particular, and for the avoidance of doubt the Parties agree and
acknowledge that all other Clauses of the Agreement shall continue in full force
and effect except to the extent expressly amended by this Amendment.

 

 

 

 

3.3

For the avoidance of doubt Clauses 8, 9, 10 and 11 of the Agreement shall apply
to this Amendment as well.

 

 

 

 

4

Copies

 

 

 

 

4.1

This Amendment shall be signed in duplicate. The Parties shall each receive one
original with copy.

 

---000---

 

Date: 28 June 2012

 

Date: 28 June 2012

 

 

 

Place: Minnesota

 

Place: Ringsted

 

 

 

For and on behalf of the MOCON Denmark

 

  For and on behalf of PBI Holding A/S:

Holding ApS:

 

 

 

 

/s/ Darrell B. Lee

 

/s/ Erik D. Jensen

Name: Darrell B. Lee

 

Name: Erik D. Jensen

Title: Managing Director

 

Title: Chairman

 

 

 

 

/s/ Lene Stengade

 

 

Name: Lene Stengade

 

 

Title: CEO

 

--------------------------------------------------------------------------------


 

Side 6

Schedule 1 — Release from Pledge

 

 

 

PBI-Dansensor A/S

 

Rennedevej 18

 

4100 Ringsted

 

Denmark

 

(the “Company”)

 

 

 

[Date] June 2012

 

 

 

Notice of release of pledge of shares

 

 

 

We, PBI Holding A/S, hereby notify the Company that as of today’s date we
release from the first priority pledge in our favour nominal DKK 7,000,000
shares with share nos. 130,001 — 200,000 (the Released Shares”) corresponding to
35% of the share capital of the Company.

 

 

 

The remaining 65% of the share capital, equal to nominal DKK 13,000,000 shares
in the Company, with share nos. 1 — 130,000 (the “Pledged Shares) shall continue
to be recorded in the share register of the Company with a first priority pledge
in our favour.

 

 

 

The Company is requested to record the release of pledge over the Pledged Shares
in the share register of the Company and to forward a copy of the updated share
register to us.

 

 

 

PBI Holding A/S:

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------